Name: 2003/391/EC: Commission Decision of 23 May 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America (Text with EEA relevance) (notified under document number C(2003) 1643)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  means of agricultural production;  America;  trade;  agricultural policy
 Date Published: 2003-06-03

 Important legal notice|32003D03912003/391/EC: Commission Decision of 23 May 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America (Text with EEA relevance) (notified under document number C(2003) 1643) Official Journal L 135 , 03/06/2003 P. 0025 - 0026Commission Decisionof 23 May 2003amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America(notified under document number C(2003) 1643)(Text with EEA relevance)(2003/391/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 8 thereof,Whereas:(1) Commission Decision 92/452/EEC(3), as last amended by Decision 2003/151/EC(4), provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by an embryo collection team listed in that Decision. The United States of America has requested that amendments be made to that list as regards the entries for that country.(2) The United States of America has provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the collection teams concerned have been officially approved for exports to the Community by the veterinary services of that country.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 92/452/EEC is amended as follows:1. the following row is deleted concerning teams of the United States of America:">TABLE>"2. the following row is added concerning teams of the United States of America:">TABLE>"Article 2This Decision shall apply from 6 June 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 59, 4.3.2003, p. 26.